Citation Nr: 1730887	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected right shoulder rotator cuff tear (right shoulder disability), to include entitlement to an effective date earlier than March 1, 2009 for the award of an increased rating of 20 percent.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected tenosynovitis, chronic strain of the anterior tibial fibular ligament of the right ankle (right ankle disability) prior to August 19, 2016, and a rating in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1983, February 2001 to March 2001, January 2003 to May 2004, and May 2006 to May 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued 10 percent ratings for the Veteran's service-connected right shoulder and right ankle disabilities.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the Veteran's claims file.  

The claims were remanded in July 2016.

During the pendency of the claim, the RO, in a January 2017 rating decision, granted an increased rating of 20 percent for the Veteran's right shoulder disability, effective March 1, 2009, the date the Veteran's 100 percent rating based on convalescence ended.  As the assignment of a 20 percent rating, effective March 1, 2009, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for the Veteran's service-connected right shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The matters on appeal initially included entitlement to service connection for a left knee disability.  In the above-noted January 2017 rating decision, the RO granted service connection for the Veteran's left knee disability, effective September 26, 2014, the date of the Veteran's claim.  As this constitutes a full grant of the benefit sought, namely, entitlement to service connection, this issue no longer remains on appeal.  See id.  

The Board observes that in May 2017, the Veteran submitted medical evidence along with a written waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may adjudicate the claims without initial review of this evidence by the AOJ.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability was manifested by, or more nearly approximated, limitation of motion of the right arm to 25 degrees from the side.  

2.  In a May 2009 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's right shoulder disability, effective December 19, 2008, based on surgical or other treatment necessitating convalescence, and it assigned an evaluation of 10 percent beginning March 1, 2009.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of receiving written notice of the decision.  The decision therefore became final.  

3.  Following the May 2009 final rating decision, there was no formal or informal claim for an increased rating for the Veteran's right shoulder disability prior to July 26, 2010.  

4.  In a January 2017 rating decision, the RO granted an increased rating of 20 percent for the Veteran's right shoulder disability, effective March 1, 2009, the date the Veteran's total disability rating based on convalescence ended.  
5.  For the period prior to August 19, 2016, the Veteran's right ankle disability was manifested by moderate limitation of motion, and the preponderance of the evidence is against a finding that it was manifested by, or more nearly approximated, marked limitation of motion.  

6.  Since August 19, 2016, the Veteran's right ankle disability has more nearly approximated ankylosis in dorsiflexion, between 0 and 10 degrees.  There is no indication in the record of ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2016).  

2.  The criteria for an effective date earlier than March 1, 2009, for the award of an increased rating of 20 percent for the Veteran's right shoulder disability, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (2011), 3.400 (2016).  

3.  For the period prior to August 19, 2016, the criteria for an increased rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2016).  

4.  For the period beginning August 19, 2016, the criteria for an increased rating of 30 percent for the Veteran's right ankle disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5270 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claims for additional development in July 2016.  Specifically, as the evidence of record indicated that the Veteran's right shoulder and right ankle disabilities had worsened since the previous VA examinations, the Board remanded the claims to schedule the Veteran for a new VA examination to address the current nature and severity of his disabilities.  The Veteran was afforded VA shoulder and ankle condition examinations in August 2016, and as will be explained below, the examination reports are thorough and adequate for the purpose of adjudicating the Veteran's claims.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a pre-adjudication letter that was sent to the Veteran in August 2010.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations pertaining to his right shoulder and right ankle disabilities in September 2010, August 2014, and August 2016.  In this regard, the Board observes that in an August 2016 letter, the Veteran maintained that the August 2016 examiner pushed him to move his limbs farther than they were able to move, and that he felt disrespected.  The Board has considered the Veteran's August 2016 letter, but it nevertheless finds that the August 2016 examination reports are adequate, and no additional medical examinations or opinions are required to adjudicate the Veteran's claims.  

While the Board has no reason to doubt that the Veteran felt pain during the examinations, the Board notes that in evaluating musculoskeletal disabilities that involve limitation of range of motion, VA examiners are required to consider functional loss due to a variety of factors, to include painful motion.  In this regard, the Board observes that both the August 2016 VA shoulder and ankle examination reports indicate that there was noted pain on examination, and the reports discussed the functional limitations posed by the Veteran's disabilities, to include as due to pain.  Additionally, the Board notes that with respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  The Veteran's August 2016 letter does not appear to set forth specific reasons as to why, nor does it otherwise suggest that, the August 2016 examiner was not qualified to give competent findings and opinions.  See id. at 132.  Instead, a review of the August 2016 examination reports reflects that the examiner considered the Veteran's medical history and reported symptomatology, examined the Veteran, and offered medical opinions based on his medical expertise.  Moreover, the examination reports describe the Veteran's disabilities in sufficient detail for the Board's evaluation of the Veteran's disabilities to be fully-informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board concludes that no additional VA examinations or medical opinions are needed prior to adjudicating the Veteran's claims.  

As the Veteran has not identified any additional relevant evidence concerning his increased rating claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  
III.  Right Shoulder Disability: Increased Rating and Earlier Effective Date

	Increased Rating: Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's right shoulder disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the arm to the shoulder level of either the minor (non-dominant) or major (dominant) joint; or, where there is limitation of motion of the minor arm to midway between the side and shoulder level.  Id.  A 30 percent rating is warranted when there is limitation of motion of the major arm to midway between the side and shoulder level; or, where there is limitation of motion of the minor arm to 25 degrees from the side.  Id.  A 40 percent rating is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  A 40 percent disability rating is the maximum schedular evaluation available under Diagnostic Code 5201.  

For VA compensation purposes, the normal findings for range of motion (ROM) of the shoulder are flexion and abduction to 180 degrees, and rotation, both internal and external, to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

	Increased Rating: Factual Background and Legal Analysis

The Veteran is seeking an increased rating in excess of 20 percent for his service-connected right shoulder disability.  The Board observes that based on VA examination reports of record, the Veteran's right arm is his non-dominant arm.  
The Veteran underwent an arthroscopic Bankhart repair of his right shoulder in December 2008.  Based on a March 2009 X-ray report of his right shoulder, the bony structures were intact and metallic anchors were seen in the inferior aspect of the glenoid process.  The joint spaces were well-maintained, and the soft tissues were unremarkable.  The impression was intact bony structures, evidence of previous surgery.  An April 2009 VA physical therapy note provides that he reported right shoulder soreness, but only after performing significant activities.  

The Veteran was afforded a VA joints examination in September 2010.  According to the examination report, the Veteran was noted to have progressively severe pain and dysfunction in his right shoulder since his 2003 in-service injury.  The pain was described as mild and constant, and the Veteran reported severe flare-ups every three to four months, which would last from two to three days.  The Veteran had impaired ability to work overhead with his right arm, or to reach, lift, or throw.  The Veteran noted that he avoided any strenuous use of his right shoulder for overhead work, and would use his left arm instead of his right.  The Veteran was working as a bus driver, and it was noted that his right shoulder disability did not interfere with his ability to drive a bus.  The Veteran was able to perform activities of daily living, such as bathing, dressing, feeding, and toileting.  

On examination, there was pain and limitation of motion of the Veteran's right shoulder.  On ROM testing, the Veteran's forward flexion was to 116 degrees, and it was specifically noted that further forward flexion was not possible due to pain.  The Veteran's abduction was to 107, which was limited by pain, his external rotation was to 90 degrees, and his internal rotation was to 79 degrees.  After three repetitions, the Veteran's forward flexion was to 112 degrees, his abduction was to 99 degrees, and external and internal rotation were to 90 degrees.  The examiner noted that the Veteran's ranges of motion were limited due to pain.  There was 5/5 strength of the shoulder abductors and adductors anterior.  There was also noted tenderness of the shoulder.  The examination report included X-ray findings of two metallic anchors and mild degenerative joint disease of the acromioclavicular joint.  

According to the examiner, the impression was residual, status post rotator cuff tear and surgery, right shoulder.  The major functional impact for the Veteran's right shoulder joint was pain rather than weakness, fatigue, or lack of endurance or coordination.  There was loss of function with use, but no inflammation or neoplasm.  The Veteran was using no assistive devices for his disability.  

The Veteran was afforded another VA shoulder examination in August 2014.  Based on initial ROM testing, the Veteran's right shoulder forward flexion was to 120 degrees, with evidence of painful motion beginning at 90 degrees; and his abduction was to 90 degrees, with evidence of painful motion beginning at 90 degrees.  The Veteran's internal rotation was to 90 degrees, and his external rotation was to 60 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and he did not have any additional limitation in ROM of the shoulder and arm following repetitive-use testing.  Additional functional loss and/or functional impairment of the Veteran's right shoulder included less movement than normal, weakened movement, excess fatigability, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, and atrophy of disuse.  

The Veteran reported flare-ups that impacted the function of his right shoulder, which were especially triggered by attempted use behind the back.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability when the joint was used repeatedly over a period of time.  Although the examiner provided that any additional limitation in ROM after repetitive use over time could not be estimated, he indicated that loss of function after repetitive use included impairment of sustained overhead activity and/or work and moderate soreness with use.  The examiner added that the Veteran might require bed rest during flares.  

The Veteran had localized tenderness or pain on palpation of the joints, soft tissue, and/or biceps tendon of the right shoulder, in addition to guarding.  Muscle strength testing was performed, which showed some decreased right should strength.  Specifically, the Veteran's right shoulder abduction and forward flexion were rated as 4/5, which was reflective of active movement against some resistance.  The Veteran had no ankylosis of the shoulder joint.  

The examiner performed various tests for right rotator cuff conditions.  The Veteran tested positive on the Hawkins' impingement test, which may signify rotator cuff tendinopathy or tear.  Empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were negative.  

There was a history of mechanical symptoms affecting the right shoulder, such as clicking or catching.  However, there was no history of recurrent dislocation (subluxation) of the shoulder joint.  Additionally, a crank apprehension and relocation test, which is used to indicate shoulder instability, was negative.  The Veteran did not have an acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula, and there was no tenderness on palpation of the AC joint.  A cross-body adduction test, which is used to indicate possible AC joint pathology, was negative.  The Veteran had a history of inferior capsular repair surgery, but there was no history of total shoulder joint replacement.  According to the examiner, residual signs and/or symptoms due to arthroscopic or other shoulder surgery included mild rim arthrosis of the right glenohumeral and AC joint, and he noted that there was "no reason to retake" as arthritis was established, and there was no way to apportion between the Veteran's service-connected condition and ageing, genetics, or other causes.  The Veteran had a scar on his right shoulder that was related to his disability, but according to the examiner, it was not painful and/or unstable, and the total area of all related scars was not greater than six square inches.  The examiner referenced an X-ray report, which showed mild traumatic arthrosis.  The examiner gave diagnoses of right shoulder strain/cuff-labrum tear, early 2000 with repair '10 with mild residual traumatic arthrosis impingement-capsular contracture.  

According to the examiner, the Veteran's right shoulder disability impacted his ability to work.  The examiner opined that the Veteran would be able to perform sedentary work despite his right shoulder disability, based on Dictionary of Occupational Terminology (DOT) standards regarding sedentary occupations.  The examiner opined that based on DOT standards related to physical work, he would be able to perform physical work at a moderate level given his right arm ROM.  

A July 2015 VA primary care note provides that the Veteran reported mild right shoulder pain.  He was noted as having reduced ROM.  The assessment was right shoulder discomfort, status post right shoulder rotator cuff repair surgery in 2008.  

At the May 2016 Board hearing, the Veteran reported that on account of his right shoulder disability, he had limited ROM, pain, and soreness.  His disability impacted his ability to perform overhead work over long periods, and he noted that he did not sleep well because of the pain, as he had to constantly rotate and move to alleviate the pain.  The Veteran maintained that his symptoms increased in severity after performing certain activities that involve the use of his arms.  The Veteran treated his pain with ibuprofen, ice or heat packs, and a topical pain relief cream.  The Veteran testified that treating physicians had not suggested any surgery for his right shoulder.  He stated that overall, his condition was "a little bit worse" than it was at the time of his August 2014 VA examination.  The Veteran reported that he was working full-time in an office setting.  The Veteran testified that on account of his disability, he would have to take frequent breaks from typing at work and move around to avoid increased soreness.  His job did not involve any kind of lifting.  The Veteran maintained that he purposely chose his job because it was sedentary and not as hard on his body.  

The Veteran was afforded another VA shoulder examination in August 2016.  The Veteran reported increased pain over the preceding year, especially with lifting.  It was noted that overhead use of the right shoulder was difficult and that the Veteran could not sustain moderate overhead use.  It was noted that the Veteran had a desk/computer job and was not affected by his shoulder disability in that regard.  He also reported flare-ups approximately once a week.  The Veteran maintained that his right shoulder disability prevented him from doing moderate to heavy lifting, pushing and pulling, or overhead work.  

Based on initial ROM testing, the Veteran's right shoulder forward flexion was to 140 degrees, his abduction was to 90 degrees, his external rotation was to 60 degrees, and his internal rotation was to 85 degrees.  According to the examiner, the range of motion contributed to a functional loss, specifically, it would prevent the Veteran from doing overhead work and moderate to heavy lifting, pushing, or pulling using the right shoulder.  Pain was noted on flexion, abduction, and external rotation testing, which was noted to cause functional loss.  There was evidence of pain with weight bearing, in addition to anterior and posterior glenohumeral tenderness to palpation without swelling.  There was also evidence of crepitus.  

Following three repetitions, the Veteran's forward flexion was to 120 degrees, his abduction was to 90 degrees, his external rotation was to 60 degrees, and his internal rotation was to 85 degrees.  According to the examiner, there was additional functional loss after three repetitions, specifically, pain, fatigue, and weakness.  The Veteran was not examined immediately after repetitive use over time, or during a flare-up, and the examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups.  As noted by the examiner, accurate ROM measurements must be obtained at the time of the increased pain, fatigue, weakness, or incoordination.  

The examiner performed muscle strength testing, which showed normal right shoulder strength of 5/5 on both forward flexion and abduction testing.  The Veteran had no muscle atrophy.  A right shoulder rotator cuff condition was suspected based on positive Hawkins' impingement, empty can, and external rotation/infraspinatus strength tests.  There was no suspicion of right shoulder instability, dislocation, labral pathology, clavicle, scapula, AC joint, or sternoclavicular joint conditions.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, nor did he have malunion of the humerus with moderate or marked deformity.  

The examination report noted the Veteran's 2008 rotator cuff surgery and indicated that the residuals of that surgery included pain and limited range of motion.  The Veteran had a scar at his right anterior shoulder than measured 1 cm. x 0.5 cm., and it was neither painful nor unstable.  The Veteran was using no assistive devices for his right shoulder disability.  The examination report referenced an August 2016 right shoulder X-ray report, which showed mild progression of degenerative joint disease of the glenohumeral joint, but no radiographic evidence of acute abnormality.  The examiner noted that the Veteran's degenerative joint disease could cause limitation of the Veteran's ROM.  With respect to the X-ray report, the examiner noted that it showed osteoarthritis.  Additionally, given the fact that the Veteran had a soft tissue injury to the rotator cuff, any injury to the supporting soft tissues could lead to excessive wear and tear of joint movement, thereby causing a progression of osteoarthritis.  

As to the functional impact of the Veteran's right shoulder disability, the examiner provided that the Veteran would have difficulty performing overhead work, and moderate to heavy lifting, pushing, and pulling using the right shoulder.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent at any time during the course of the appeal.  Specifically, the evidence of record does not indicate that the Veteran's disability has been manifested by, or has more nearly approximated, limitation of motion of the right, non-dominant arm to 25 degrees from the Veteran's side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Instead, based on the September 2010, August 2014, and August 2016 VA examination reports, the Veteran's forward flexion on initial ROM testing has ranged between 116 and 140 degrees throughout the course of the appeal.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of factors such as pain on movement, weakness, excess fatigability, incoordination, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 204-7.  In this regard, the Board acknowledges that the VA examination reports support a finding that functional loss associated with the Veteran's right shoulder disability has included limitation of ROM, pain on movement, weakness, fatigability, and incoordination, there is no indication that these factors have resulted in additional functional loss that is not contemplated by a 20 percent disability rating.  For instance, the September 2010 examination report reflects that with pain, the Veteran's forward flexion was to 116 degrees on initial ROM testing.  Additionally, the Veteran only showed a slight decrease in forward flexion (112 degrees) after repetitive-use testing.  At the August 2014 VA examination, initial ROM testing showed evidence of painful motion during forward flexion beginning at 90 degrees, and there was no additional limitation in ROM following repetitive use testing.  In addition, while the examiner indicated that pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability when the shoulder joint was used repeatedly over time, the loss of function was described as impairment of sustained overhead activity and moderate soreness.  

The Board also finds significant that while the August 2016 VA examination report notes pain on ROM testing that contributed to functional loss, the Veteran's forward flexion was nevertheless to 120 degrees following repetitive-use testing.  Moreover, the August 2016 examiner described the functional loss associated with the Veteran's disability as preventing the Veteran from doing overhead work of moderate to heavy lifting, pushing, or pulling involving the right shoulder.  It follows that even when considering functional loss due to factors such as pain on movement, weakness, excess fatigability, or incoordination, the Veteran's right shoulder disability has not been generally manifested by symptomatology approximating limitation of motion of the right arm to 25 degrees from the side, so as to meet the criteria for a 30 percent rating under Diagnostic Code 5201.  Instead, as demonstrated by the competent medical evidence of record, the 20 percent rating assigned adequately compensates the Veteran for the extent of functional loss resulting from these factors.  

The Board has also considered whether the Veteran might be entitled to a higher rating under a different diagnostic code.  As the evidence of record contains no findings of right shoulder ankylosis, or impairment of the humerus, such as fibrous union, non-union/false flail joint, or loss of head (flail shoulder), a rating in excess of 20 percent would not be warranted under Diagnostic Codes 5200 or 5202, which apply to musculoskeletal disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 (ankylosis of the scapulohumeral articulation), 5202 (other impairment of the humerus).   

The Board acknowledges the Veteran's representations regarding pain and difficulty performing certain activities, particularly those involving prolonged, overhead arm use.  The Veteran is certainly competent to describe his observable symptoms, and the Board finds no reason to doubt the Veteran's reports.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  However, the competent and objective medical findings by skilled professionals provide the most persuasive evidence regarding the limitations posed by the Veteran's right shoulder disability.  Cf. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As indicated above, the objective medical evidence of record does not establish that the Veteran's right shoulder disability has manifested in, or has more nearly approximated, limitation of motion of the right, non-dominant arm to 25 degrees from the Veteran's side so as to warrant a rating higher than 20 percent.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's right shoulder disability at any time during the course of the appeal.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his right shoulder disability.  The Veteran's disability is generally manifested by pain, limitation of motion, weakness, fatigability, and interference with activities such as moderate to heavy lifting, pushing, pulling, and overhead work.  The 20 percent rating assigned under Diagnostic Code 5201 contemplates these impairments.  

In this regard, the Board has considered the August 2014 examiner's notation that the Veteran might require bed rest during flares, in addition to the Veteran's testimony that he has some sleep difficulty due to his right shoulder pain, as he has to frequently rotate during the night to alleviate his pain.  Although sleep impairment is not specifically addressed in the rating criteria under Diagnostic Code 5201, the record does not indicate that the Veteran's case presents an exceptional or unusual disability picture sufficient to warrant extraschedular consideration.  The Veteran maintains a full-time job, and there is no indication that the Veteran's right shoulder disability has resulted in marked interference with employment, to include as due to any sleep impairment that may be associated with his disability.  There is also no indication of factors such as necessitated periods of hospitalization or medically-prescribed bed rest.  On the contrary, the record reflects very limited medical treatment for the Veteran's right shoulder disability throughout the course of the appeal.  As such, the disability picture is reasonably contemplated by the assigned schedular rating, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

	Earlier Effective Date

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As pertinent here, with respect to claims for increased ratings, if the increase in the severity of the disability is factually ascertainable within one year prior to the receipt of the claim, the earliest effective date of the rating is the date the increase in severity was factually ascertainable.  38 C.F.R. § 3.400(o)(1)-(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Otherwise, the effective date of the award will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(1)-(2).  When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective dates for retroactive benefits based on facts found of an increase in a disability, but only if a complete claim or intent to file a claim for an increase is received within one year of the date of the report of examination, hospitalization, or medical treatment.  Id.  

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied.  

At the time of the January 2011 rating decision continuing the evaluation for the Veteran's right shoulder disability at 10 percent, VA regulations defined "claim" as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Additionally, any communication or action from a claimant, his representative, a Member of Congress, or some person acting as next of friend who was not sui juris, which indicated an intent to apply for one or more benefits under laws administered by VA, could be considered an informal claim by VA.  See 38 C.F.R. § 3.155(a) (2011).  While no set form was required for informal claims, it was required that an informal claim identify the benefit sought.  Id.  

As reflected in a May 2017 brief from the Veteran's representative, the Veteran essentially seeks an effective date earlier than March 1, 2009, for the award of an increased rating of 20 percent for his service-connected right shoulder disability.  
By way of background, in an August 2004 rating decision, the Veteran was awarded service connection for his right shoulder disability and assigned a non-compensable rating, effective May 27, 2004, the date following the Veteran's discharge from service.  The Veteran filed a notice of disagreement in December 2004 reflecting his disagreement with the non-compensable evaluation assigned to his disability, and he submitted a timely VA Form 9 in April 2005.  In a May 2005 rating decision, the RO granted an initial increased rating of 10 percent for the Veteran's right shoulder disability, effective May 27, 2004.  The Veteran did not initiate an appeal of the May 2005 rating decision.  On the contrary, in May 2005, the Veteran submitted an Appeal Status Election Form indicating that the May 2005 rating decision satisfied his appeal with respect to the right shoulder.  Additionally, no new and material evidence was received within one year of the notice of the May 2005 rating decision.  As such, the May 2005 rating decision became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.104.  

According to an April 2006 letter from the Phoenix RO, the Veteran's disability payments were going to be terminated, effective May 1, 2006, as it received evidence showing the Veteran was going to be in receipt of active duty pay.  The Veteran filed a written request to reinstate his VA disability payments in May 2008.  

In November 2008, the Veteran filed an informal claim for an increased rating for his right shoulder disability.  In a May 2009 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's right shoulder disability, effective December 19, 2008, based on surgical or other treatment necessitating convalescence, and it assigned an evaluation of 10 percent beginning March 1, 2009.  The Veteran was informed of the rating decision, by letter in May 2009.  The Veteran did not file a notice disagreement with respect to the assignment of a temporary evaluation of 100 percent, or the 10 percent evaluation beginning March 1, 2009.  Moreover, no new and material evidence was received within one year of the notice of the May 2009 rating decision.  In this regard, the Board acknowledges that a supplemental medical opinion was prepared in July 2009 that discussed the Veteran's right shoulder disability.  However, the statements regarding the Veteran's right shoulder disability were duplicative of content in the February 2009 VA examination report, namely, that it was too early to evaluate residual loss of motion following the Veteran's December 2008 right shoulder surgery.  As this factor was previously considered and addressed in the May 2009 rating decision, the July 2009 VA medical opinion does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).  As such, the May 2009 rating decision regarding the Veteran's right shoulder disability rating became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.104.  

The Board notes that the Veteran has not asserted clear and unmistakable error with regard to either the May 2005 or May 2009 rating decisions.  38 C.F.R. § 3.105(a).  

The Veteran, through his representative, filed a statement requesting an increased rating for his right shoulder disability on July 26, 2010.  The RO denied the Veteran's claim for an increased rating in the January 2011 rating decision upon which the instant appeal is based.  During the course of the appeal, the RO granted an increased rating of 20 percent, effective August 4, 2014.  The RO subsequently granted an increased rating of 20 percent effective March 1, 2009, the date the Veteran's total disability rating based on convalescence ended.  

Upon consideration of the record and the above-noted legal principles, the Board concludes that the Veteran is not entitled to an effective date earlier than March 1, 2009 for the award of an increased rating of 20 percent for his right shoulder disability.  The earliest communication received after the May 2009 final rating decision that could be construed as a new formal or informal claim for an increased rating for the Veteran's right shoulder disability is the July 26, 2010 statement in which he requested an increased rating for his right shoulder disability.  As explained above, a claimant may be entitled to an earlier effective date of up to one year before the date of receipt of a claim for an increased rating in instances where it is factually ascertainable that an increase in the disability occurred within the one year period prior to the date of the claim.  38 C.F.R. § 3.400(o)(1)-(2).  Here, the Veteran has been assigned an effective date of March 1, 2009 for the grant of the 20 percent increased rating, which is over one year prior to the date of his July 26, 2010 informal claim for an increased rating.  As such, the Veteran's claim for an effective date earlier than March 1, 2009 for the award of a 20 percent rating increase must be denied.  
IV.  Right Ankle Disability: Increased Rating

	Legal Criteria

The Veteran's right ankle disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5271, which pertains to limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted for moderate limitation of motion, and a 20 percent disability rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability rating is the maximum schedular evaluation available under Diagnostic Code 5271.  

The words "moderate" and "marked" are not defined in the Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Prior to August 19, 2016, the Veteran's right ankle disability was assigned a 10 percent rating under hyphenated Diagnostic Code 5271-5024.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  As noted above, Diagnostic Code 5271 applies to limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5024 pertains to tenosynovitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Disabilities rated under Diagnostic Code 5024 are to be rated on limitation of motion of the affected parts using Diagnostic Code 5003, which pertains to degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is non-compensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint, or, group of minor joints.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).  Thus, as a 10 percent rating is the maximum rating allowed for rating conditions listed under Diagnostic Code 5024 that involve a single major joint, Diagnostic Code 5003 will not be considered further herein.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

The Rating Schedule also sets forth criteria for rating ankylosis of the ankle.  Under Diagnostic Code 5270, a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion at less than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees; or, in dorsiflexion, between 0 and 10 degrees.  Id.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees; or, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.  Although the Rating Schedule does not specifically define ankylosis of the ankle, the Board notes that ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Ankylosis, Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012).  

For VA compensation purposes, the normal findings for ROM of the ankle are dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

	Factual Background and Legal Analysis

Here, the Veteran was afforded a VA joints examination in September 2010.  With respect to this right ankle, the Veteran had constant mild right ankle pain.  He reported a maximum walking distance of one mile, and he bore weight with his left leg while standing.  He had impaired ability to kneel, squat, climb stairs, or run.  The Veteran indicated that he had severe flare-ups every five to six months that would last for three days.  During flare-ups, the Veteran wore a brace and applied ice.  It was noted that his ankle had given way twice during the preceding year.  

On examination, the Veteran limped on the right without the use of any assistive device, but he was able to easily move around the examining room, and was able to mount and dismount from the examining table.  The examiner performed ROM testing of the right ankle, which showed dorsiflexion to 20 degrees and plantar extension to 45 degrees.  After three repetitions, there was no change to the Veteran's right ankle ROM.  There was tenderness at the medial aspect of the right ankle, but no varus or valgus angulation.  There was a well-healed surgical scar.  According to an X-ray report of the Veteran's right ankle, there was old healed facture deformity, and the ankle mortise was intact.  The examiner gave an impression of residual, status post right ankle injuries while in the military.  

The Veteran was afforded a VA ankle conditions examination in August 2014.  The Veteran reported right ankle instability, in addition to decreased ROM, and he indicated that he used a brace when needed.  The Veteran reported flare-ups that impacted the function of his right ankle, but the nature of the flare-ups was not specified.  

The examiner referenced a 2010 right ankle X-ray and provided that views of the right ankle compared with a previous 2008 study demonstrated old healed fracture deformity involving the distal fibular shaft.  The visualized ankle mortise otherwise appeared intact.  There was minimal plantar calcaneal spur formation.  There were no other localizing sighs of bone, joint, or soft tissue abnormality observed through the submitted set of films.  The examiner noted that mild degenerative changes were seen.  The examiner also noted that the status of the right ankle at this time, compared to before, is that there was constant pain and that the right ankle could give out with irregular ground.  

Based on initial ROM testing of the right ankle, the Veteran's plantar flexion was to 45 degrees, and there was no objective evidence of painful motion.  The Veteran's right ankle dorsiflexion was to 10 degrees, which objective evidence of painful motion at 5 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and there were no changes to his right ankle ROM after three repetitions.  According to the examiner, the Veteran had functional loss and/or impairment of the right ankle after repetitive use, and the contributing factors were less movement than normal, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with standing.  

The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability when the joint was used repeatedly over a period of time.  Although the examiner provided that any additional limitation in ROM after repetitive use over time could not be estimated, he indicated that loss of function after repetitive use included soreness with any use, and worsening to a moderate level with walking a block.  It was noted that the Veteran would need to rest 10 minutes before walking another block, with moderate soreness.  

There was no localized tenderness or pain on palpation of the right ankle joints or soft tissue.  Muscle strength testing was performed, which showed normal strength on both right ankle plantar flexion and right ankle dorsiflexion testing.  Joint stability test was performed, and based on both the anterior drawer test and the talar tilt test (inversion/eversion stress), there was no laxity of the right ankle compared with the opposite side.  The Veteran did not have ankylosis, and there was no indication of "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or history of talectomy (astragalectomy).  

The Veteran had no history of total ankle joint replacement, but the examiner did note that he had arthroscopic or other right ankle surgery in 1982 and 2002.  Residual signs of the Veteran's prior surgery included mild loss of dorsiflexion, mild weight-bearing pain, and SL traumatic arthrosis based on X-ray.  The Veteran had surgical scars related to his disability, but according to the examiner, there were no painful or unstable scars, and the total area of all related scars was not greater than six square inches.  The Veteran was noted to use a brace regularly when performing "hard activity."  The examiner gave a diagnosis of right fibular fracture with ligament strain, surgery and mild traumatic arthritis later in life.  

The examiner indicated that the Veteran's ankle condition impacted his ability work.  According to the examiner, although the Veteran's ankle had been fractured and unstable, the ankle healed with just the slightest of widening of the distal tib-fib joint and slight rotation, and it was not unstable at this time.  According to the examiner, based on the malleus joint space in the 2010 X-ray, the Veteran had mild post-traumatic ankle arthrosis from the time of his in-service injury.  

At his May 2016 Board hearing, the Veteran reported that he felt constant pain in his right ankle and that some days were worse than others.  According to the Veteran, there are times when he does not walk, or otherwise tries not to walk long distances, due to the pain.  He stated that he can probably walk a quarter mile without having to stop and "do something" with his ankle.  The Veteran maintained that he did not lift heavy objects on account of his disability.  He reported that his ankle does not generally give out on him, but he added that he usually stops whatever he is doing to rest when his ankle starts to swell in an effort to prevent his ankle from giving out.  The Veteran said that to alleviate his pain, he primarily limited his activity, but he also used ibuprofen, ice, and pain-relieving topical cream.  He indicated that activities such as walking, standing, and squatting can cause his right ankle disability to increase in severity.  The Veteran maintained that his condition had worsened since his previous examination in August 2014.  

The Veteran was afforded another VA ankle conditions examination in August 2016.  The Veteran reported a history of chronic right ankle pain for the past twelve years.  He indicated that he had flare-ups approximately once a week.  The Veteran's description of the functional loss associated with his disability was difficulty with repetitive stair climbing, prolonged standing and waling, and moderate to heavy lifting, pushing, and pulling.  

On initial ROM testing, the Veteran's right ankle dorsiflexion was to 0 degrees, and his plantar flexion was to 40 degrees.  The Veteran exhibited pain on dorsiflexion testing, which contributed to functional loss.  The examiner indicated that the Veteran's abnormal range of motion would limit the Veteran from prolonged standing, walking, or repetitive stair climbing.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined during a flare-up or immediately after repetitive use over time.  The examiner indicated that he was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or after repeated use over time, as accurate ROM must be obtained at the time of increased pain, weakness, fatigue, or incoordination.  

The examiner performed muscle strength testing, which showed normal right ankle strength on plantar flexion and dorsiflexion.  The Veteran exhibited no muscle atrophy.  No response was provided regarding whether the Veteran had ankylosis.  There was evidence of pain on weightbearing, and there was objective evidence of anterior and posterior talo-fibulo ligament area tenderness to palpation, without swelling or asymmetry.  There was no evidence of crepitus.  

As there was suspicion of right ankle instability or dislocation, anterior drawer and talar tilt tests were performed, which showed no laxity compared to the opposite side.  It was noted that the Veteran had no history of "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  The examiner noted that a residual of the Veteran's 1981 arthroscopic or other ankle surgery was pain.  The Veteran had two healed surgical scars, one measuring 12 cm. x 0.5 cm., and the other measuring 8 cm x 0.25 cm.  None of the scars were painful or unstable, and the total area of the scars was not equal to or greater than 39 square centimeters.  The Veteran was not using any assistive devices as a normal mode of locomotion.  

The examiner referenced August 2016 X-ray reports pertaining to the Veteran's right ankle, which included an impression of stable, posttraumatic degenerative changes.  The examiner gave diagnoses of right ankle tenosynovitis and chronic strain, anterior tibial fibular ligament.  According to the examiner, the Veteran's right ankle disability impacted his ability to work, as he had difficulty with repetitive stair climbing, prolonged standing and walking, and moderate to heavy lifting, pushing, and pulling.  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating higher than 10 percent for the Veteran's right ankle disability prior to August 19, 2016.  Specifically, prior to this date, the evidence weighs against a finding that the Veteran's disability was manifested by, or more nearly approximated, marked limitation of motion so as to warrant a rating in excess of 10 percent.  As detailed above, the Veteran exhibited full dorsiflexion and plantar flexion ROM, with no additional limitation in ROM following three repetitions, at the September 2010 VA examination.  The Veteran's plantar flexion was also normal at the August 2014 VA examination, with no objective evidence of painful motion.  The Veteran's dorsiflexion was to 10 degrees, with indication of painful motion beginning at 5 degrees.  

Although there was objective indication of painful motion beginning at 5 degrees on dorsiflexion testing, the Board finds compelling that similar to the September 2010 VA examination report, the August 2014 examination report reflects that there were no changes to the Veteran's ROM measurements after three repetitions.  The Veteran's VA examination reports prior to this period reflect ankle pain, particularly after repetitive use or walking prolonged distances.  However, as reflected in the September 2010 VA examination report, the Veteran reported being able to walk a distance of one mile.  Additionally, while the August 2014 examination report indicates that the Veteran had increased soreness after repetitive use or walking a block, the examiner characterized the soreness as "moderate," and he indicated that the Veteran would be able to continue walking after resting for 10 minutes.  Based on these findings, the record does not suggest that the Veteran had marked limitation of motion of the right ankle.  As such, a rating higher than 10 percent is not warranted under Diagnostic Code 5271 prior to August 19, 2016.  

The Board also finds that there is no basis for assigning a higher rating when considering additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence demonstrates that the assigned 10 percent rating during this period properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  As detailed above, at the Veteran's September 2010 VA examination, there was no change in the Veteran's right ankle ROM following repetitive-use testing.  At the August 2014 VA examination, the Veteran had full plantar flexion ROM, with no objective evidence of painful motion, and although there was objective evidence of painful motion at 5 degrees when testing dorsiflexion, the Veteran's dorsiflexion was still to 10 degrees on initial ROM testing.  The Board has also considered the fact that the August 2014 examiner noted that the Veteran had functional loss and/or impairment after repetitive use, including less movement than normal, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with standing.  However, the Board finds significant that after repetitive-use testing with three repetitions, the Veteran showed no additional limitation in ROM.  While the Board acknowledges that the Veteran characterized his flare-ups as "severe" at the September 2010 VA examination, he indicated that these flare-ups only occurred every five to six months.  Additionally, as noted above, although the August 2014 VA examination report indicates increased soreness after walking a block, which would require rest, the examiner characterized the soreness as "moderate."  Thus, even after considering the additional factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the evidence of record does not tend to support a finding that the Veteran's disability picture generally approximated "marked" limitation of motion prior to August 19, 2016.  Instead, the Board finds that the Veteran's symptoms were most analogous to those associated with "moderate" limitation of motion of the right ankle.  

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  However, for the period prior to August 19, 2016, there is no indication that the Veteran had ankylosis of the ankle, or its functional equivalent, so as to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In this regard, during the August 2014 VA examination, the examiner specifically noted that the Veteran did not have ankylosis, and the record does not otherwise suggest immobility of the right ankle joint.  There is also no evidence of astragalectomy, malunion of the os calcis or astragalus, or ankylosis of the subastragalar or tarsal joints so as to warrant ratings in excess of 10 percent under Diagnostic Codes 5272, 5273, or 5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-74.  

As indicated above, a 20 percent rating is the highest rating available under Diagnostic Code 5271.  Nevertheless, upon careful consideration of the evidence of record and relevant diagnostic codes, the Board finds that a 30 percent rating is warranted for the Veteran's right ankle disability beginning August 19, 2016, the date of the VA ankle conditions examination, when applying Diagnostic Code 5270, which pertains to ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board acknowledges that the August 2016 examination report does not specifically state whether the Veteran had ankylosis of the ankle, as no response was provided.  However, the fact that he exhibited dorsiflexion to 0 degrees at the time of the examination, suggests the functional equivalent of ankylosis, namely, immobility of the ankle joint.  Thus, when affording the Veteran the benefit of the doubt, the Board finds that the evidence of record supports a finding that since the date of the VA examination, the symptomatology associated with his right ankle disability has more nearly approximated ankylosis of the ankle in dorsiflexion, between 0 and 10 degrees, so as to warrant a disability rating of 30 percent under Diagnostic Code 5270.  

However, there is no basis for assigning a rating higher than 30 percent, even when considering the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Specifically, there is no indication in the record of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The Board acknowledges that the August 2016 examiner noted that pain was noted on examination and caused functional loss, and the fact that the Veteran reported weekly flare-ups.  However, the functional loss associated with abnormal range of motion and the Veteran's flare-ups was difficulty with stair climbing, prolonged standing and walking, and moderate to heavy lifting, pushing, and pulling.  Additionally, on repetitive-use testing the Veteran showed no additional loss of function or range of motion.  Thus, the record weighs against a finding that any additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use, has generally manifested in, or more nearly approximates, ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, so as to warrant an increased rating of 40 percent.  Accordingly, as of August 19, 2016, a 30 percent evaluation adequately portrays any functional impairment that the Veteran has experienced as a consequence of his disability.  

The record raises no other indication of any other potentially applicable diagnostic code that would warrant a rating in excess of 30 percent for the Veteran's right shoulder disability for the period beginning August 19, 2016.  Moreover, neither the Veteran nor his representative has identified any other potentially applicable diagnostic code that would afford the Veteran a greater benefit.  As such, the Board concludes that a different diagnostic code would not justify a higher disability rating during this period.  

Finally, the Board has considered the Veteran's statements describing his right ankle symptoms, including his reports of constant pain and his difficulty walking or standing for prolonged periods of time.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his right ankle disability has had an impact on his occupation and his general daily functioning.  In this case, however, the Board finds that the objective medical findings by the VA examiners are more persuasive.  As indicated above, the objective medical findings do not support a rating higher than 10 percent prior to August 19, 2016, nor do they warrant a rating in excess of 30 percent thereafter.  

In summary, the preponderance of the evidence is against assigning a disability rating in excess of 10 percent for the Veteran's right ankle disability prior to August 19, 2016.  However, when affording reasonable doubt in favor of the Veteran, a disability rating of 30 percent for his right ankle disability is warranted beginning August 19, 2016, under Diagnostic Code 5270.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his right ankle disability.  The Veteran's disability is generally manifested by pain, limitation of motion, and interference with activities such as repetitive stair-climbing, prolonged standing and walking, and moderate to heavy lifting, pushing, and pulling.  The 10 percent rating assigned under Diagnostic Code 5271 prior to August 19, 2016, and the 30 percent rating assigned under Diagnostic Code 5270 beginning August 19, 2016, reasonably contemplate these impairments.  

In this regard, the Board acknowledges that the Veteran has described occasional ankle instability.  Although instability is not specifically addressed in the rating criteria under Diagnostic Codes 5270 or 5271, the record does not indicate that the Veteran's case presents an exceptional or unusual disability picture sufficient to warrant extraschedular consideration.  At the September 2010 VA examination, the Veteran reported that his ankle only gave way twice during the preceding year.  There was no objective evidence of joint instability at the August 2014 examination, and the examiner specifically noted that the Veteran's ankle was not unstable at the time of examination.  Although there was some suspicion of instability at the August 2016 examination, there was no objective evidence of laxity based on joint stability testing.  Moreover, at the May 2016 Board hearing, the Veteran indicated that his ankle did not generally give out on him.  In light of this background, and the fact that there is no indication of factors such as marked interference with employment or necessitated periods of hospitalization, the Board finds that the disability picture is reasonably contemplated by the assigned schedular rating, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

ORDER

For the entire period on appeal, entitlement to an increased rating in excess of 20 percent for the Veteran's right shoulder disability is denied.  

Entitlement to an effective date earlier than March 1, 2009, for the award of an increased rating of 20 percent for the Veteran's right shoulder disability is denied.  

For the period prior to August 19, 2016, entitlement to an increased rating in excess of 10 percent for the Veteran's right ankle disability is denied.  

For the period beginning August 19, 2016, an increased rating of 30 percent for the Veteran's right ankle disability, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


